 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarriage Oldsmobile Cadillac,Inc., Employer-Petition-erandDistrictLodge No. 140,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO"andAutomobile MechanicsLocal No.701 International Association ofMachinists andAerospaceWorkers,AFL-CIO,2PetitionerandMel Babel,Petitioner.Cases 13-RM-1090,13-AC-28, and 13-RD-930May 13, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 27, 1973, theRegionalDirector for Region13 issued a Decision and Amendment of Certifica-tionin the above-entitled proceeding in which hegranted Local No. 701's request for amendment ofthe certification issued inCase 13-RC-11704, bydesignatingit in place of District Lodge No. 140 asthe representative of the employees involved, and hedismissedthe petitions filed in Cases 13-RM-1090and 13-RD-930.3 Thereafter, in accordance with theNational Labor Relations Board Rules and Regula-tions,Series 8,as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds,inter alia,that in grantingtherequested amendment, he made erroneousfindingsof fact and departed from reported preced-ent.By telegraphic order dated December 10, 1973, theNational Labor Relations Board granted the requestfor review and accordingly stayed theamendment tothe certification pending decision and review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.In its request for review the Employer contends (1)thatLocalNo. 701's request that its name besubstituted for District Lodge No. 140 as representa-tive of the employees involved may be resolved onlyin a Section 9(c)(1) election proceeding, and, there-fore, the petition for amendment of certificationshould be dismissed; and (2) that, in any event, theBoard's requirements for amendment of certificationhave not been met, as the members of District LodgeNo. 140 involved herein were not given an opportu-nity to vote on the requested change in theirrepresentation.District Lodge No. 140 was certified on January 7,1969, as the collective-bargaining representative ofthe"service,body shop and parts department"employees of Spero Motor Sales, Inc., at its automo-bile sales and service establishments atWaukeganand North Chicago, Illinois. On January 1, 1973, theEmployer became successor owner of the operationsand, after negotiations on January 31, it executed acontract with District Lodge No. 140 for a 1-yearterm covering the service employees at Waukegan.4During the negotiations in January 1973, theofficersofDistrictLodge No. 140, which thenencompassed in its jurisdiction employees of indus-trial plants as well as automobile dealers, determinedthat the members who were employees of automobiledealers would be better represented by a sister local,Local No. 701, all of whose members were employeesof automobile dealers. To that end, discussions wereheld among officials of District Lodge No. 140,LocalNo. 701, and their parent organization,referred to herein as the IAM, and on January 24,1973, they agreed that Local No. 701 would assumejurisdiction over the automobile dealer employeeswho were then represented by District Lodge No.140.In February, representatives of Local No. 701 andthe IAM visited the dealerships whose employeeswere represented by District Lodge No. 140, includ-ing the Employer, spoke to the employees about theplanned transfer of jurisdiction, and said it would gointo effect in approximately 1 month. On March 6,officials of District Lodge No. 140, Local No. 701,and the IAM apprised the Employer of their plans,and informed it that the transfer of jurisdictionwould be effective April 1, 1973, and that thecontractwould remain the same. The Employerstated it would not recognize Local No. 701 unless amajority of its employees voted for it. Later that day,officials of Local No. 701 and the IAM went to theEmployer's shop and asked District Lodge No. 140'ssteward to notify the employees that a meeting wouldbe held that evening at the union hall to discuss theissues concerning the transfer of jurisdiction. Thesteward notified the employees of the meeting.The meeting took place that evening, and wasattended by 9 of the 10 employees in the bargainingunit and the involved officials of District Lodge No.140,Local No. 701, and the IAM. The employeeswere told of the decision to transfer jurisdiction and,IReferred to herein as DistrictLodge No 140the request2Referred to hereinas Local No 7014Apparently theNorthChicago operations were either sold or3The Employer filed amotion for reconsideration of the Regionaldiscontinuedat some point in time,as the only operations involved hereinDirector'sdecisionOn August14, 1973, the Regional Director issued aare those at WaukeganSupplemental Decision on Motion for Reconsideration in which he denied210 NLRB No. 98 CARRIAGEOLDSMOBILECADILLAC,INC.621after a question and answer period, membershipapplications and dues deduction cards in favor ofLocal No. 701 were distributed. One employee askedwhy the cards had to be signed. The Local No. 701representative said it was a requirement so theemployees could "be transferred into 701." Theemployees were not told that by signing the cardsthey were signifying their choice on the question oftransfer of jurisdiction over them. All nine employeesin attendance signed the cards.Thereafter, the Employer was again informed bythe IAM of the transfer of jurisdication effectiveApril 1. On March 26, District Lodge No. 140 wrotethe Employer requesting that it meet with Local No.701 for the purpose of expediting the transfer ofrepresentation rights. The Employer, on March 30,filed its petition for an election based on Local No.701's claim for recognition. On April 20, Local No.701 filed its petition seeking amendment of thecertification issued to District Lodge No. 140 and, onMay 11, the instant decertification petition wasfiled.5Upon the foregoing we find, contrary to theRegional Director, that the requirements for amend-ment of certification have not been met. We are notsatisfied that the steps taken by officials of the IAM,District Lodge No. 140, and Local No. 701 to obtainthe approval of unit employees to their representa-tion by Local No.701-after informing them that thedecision to transfer jurisdiction over them had alreadybeen made-meet the requirement of participationby unit employees in the decision to change their5On April 19, Local No 701 filed unfair labor practice charges in Case13-CA-12308, alleging violation of Sec 8(a)(1) and (5) in the Employer'srefusal to recognize itOn May 11, the Regional Directordismissed thecharges and issued an order consolidating cases and rescheduling hearingon the instant petitions An appeal from the dismissal of the charges wasdenied by the General Counsel6Member Kennedy, in reliance uponGulf Oil Corporation,135 NLRB184,would dismiss the petition solely on the basis that the requestedamendment to reflect the transfer of jurisdiction from District Lodge No140 toLocal No 701, especially where the former continuesin existence,would result in the substitution of a new and different union asrepresentative from District Lodge No. 140 to Local701. For this reason, we shall dismiss the petition foramendment of certification .6As District Lodge No. 140's contract terminatedJanuary 31, 1974, and would no longer bar anelection,astheEmployer'spetition inCase13-RM-1090 asserts that Local No. 701 claims torepresent the employees involved, and as the Peti-tioner in Case 13-RD-930 asserts that District LodgeNo. 140 is no longer their representative, we find thata question concerning representation exists hereinwithin the meaning of Section 9(c)(l) and Section2(6) and (7) of the Act.Accordingly,we shall direct an election in thefollowing unit, which we find, in accord with theparties' stipulation, is appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees whowork with the tools of the trade at the Employer'sWaukegan,Illinois,establishment,excluding alloffice,salaried, supervising employees,servicemanagers, parts managers, body shopmanagers,guards and supervisors as defined in the Act.ORDERIt is hereby ordered that the petition filed in CaseI3-AC-28 be, and it hereby is,dismissed.[DirectionofElection 7 andExcelsiorfootnoteomitted from publication.]representativeof the employeesin the unit for which District Lodge No. 140was certified7At the hearing,District Lodge No. 140 and Local No. 701 indicatedthat if an election were directed in these consolidated proceedings, bothwished to appear on the ballot,subject to withdrawal by one of them beforethe ballot is printed.We are therefore including both of them on the ballotin the election,subject to a withdrawal request by either of them to theRegional Director within 7 days of the date of issuance of this Decision. IntheeventDistrictLodge No. 140 withdraws from the ballot, Can13-RD-930 shall be dismissed by the Regional Director.